Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric Liou on 7/27/2027.

The application has been amended as follows: 

In Claim 12, line 13, the phrase “the time and frequency resources” is replaced with the phrase “the M time and frequency resources”.
In Claim 12, lines 15-16, the phrase “the time and frequency resources” is replaced with the phrase “the M time and frequency resources”.
In Claim 12, line 26, the phrase “the time and frequency resources” is replaced with the phrase “the M time and frequency resources”.
In Claim 12, line 49, the phrase “the time and frequency resource m” is replaced with the phrase “a m time and frequency resource”.

Claim 17 is cancelled.
In Claim 19, line 12, the phrase “the time and frequency resources” is replaced with the phrase “the M time and frequency resources”.
In Claim 19, line 15, the phrase “the time and frequency resources” is replaced with the phrase “the M time and frequency resources”.
In Claim 19, line 25, the phrase “the time and frequency resources” is replaced with the phrase “the M time and frequency resources”.
In Claim 19, lines 49-50, the phrase “the time and frequency resource m” is replaced with the phrase “a m time and frequency resource”.
In Claim 19, line 51, the phrase “the time and frequency resource” is replaced with the phrase “the m time and frequency resource”.

Allowable Subject Matter
Claims 12-16, 18 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the disclosed prior art discloses each and every limitation of the claims 12-16, 18 and 19. Claims 12 and 19 further disclose the MU-MIMO fair schedulers and the recited utility functions that optimize an alpha-fair criterion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sediq et al (US 2014/0120974) discloses a system and method to achieve optimum efficiency fairness in wireless systems. Paragraph 0019 discloses an alpha fairness measure provides optimum trade-off between efficiency and a variable fairness, alpha. The alpha fair utility corresponds to optimizing a variable fairness measure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008.  The examiner can normally be reached on 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        7/27/2021